IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               December 10, 2008
                               No. 07-20613
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

JUAN RAUL MORENO, also known as Raul Moreno; also known as Juan Raul
Moreno de la Rosa; also known as Raul Juan Torres; also known as Arnulfo
Flores

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:07-CR-71-1


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Juan Raul Moreno pleaded guilty to one count of being unlawfully present
in the United States following a prior removal subsequent to an aggravated
felony conviction and without first having obtained consent to reapply for
admission, in violation of 8 U.S.C. § 1326(a) and (b)(2). He was sentenced to a
41-month term of imprisonment.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-20613

      Moreno appeals his conviction for the limited purpose of correcting the
judgment under FED. R. CRIM. P. 36, arguing that the judgment should be
corrected to reflect that he was convicted of being found in the United States
illegally, and not of illegal reentry, the offense that is listed on the judgment. He
argues that these are distinct offenses.
      Rule 36 authorizes us to correct only clerical errors, which exist when “‘the
court intended one thing but by merely clerical mistake or oversight did
another.’” See United States v. Steen, 55 F.3d 1022, 1025-26 n.3 (5th Cir. 1995)
(quoting Dura-Wood Treating Co. v. Century Forest Indus., Inc., 694 F.2d 112,
114 (5th Cir. 1982)). In the district court’s judgment, the “Nature of Offense”
description, “[i]llegal re-entry after deportation for an aggravated felony,” so
closely tracks the § 1326 title, “[r]eentry of removed aliens,” that it bears no
indicia of the district court having made a mistake or oversight. The district
court’s judgment uses the term “[i]llegal re-entry after deportation for an
aggravated felony” intentionally in reference to § 1326 generally; there is no
clerical error. Accordingly, we AFFIRM the judgment of the district court.




                                         2